DETAILED ACTION

Response to Amendment
The Applicant’s amendment, filed 12/21/202, was received and entered. Each of independent claims 1, 8 and 15 have been amended with the features of “accessing a data structure that correlates the item ID…” and “determining, based on the data structure and the item ID…” which were added to the claims. No claims were cancelled. No new claims were added. Therefore, claims 1-20 are pending in this application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenhaft et al. (US 2013/0208879) in view of Friesenhahn et al. (US 2008/0114733) and Kokenos et al. (US 2014/0109118)(Rosenhaft et al. and Kokenos et al. cited in the previous Office Action).
 	Regarding claim 1, Rosenhaft et al. (“Rosenhaft”) teaches a method comprising:  5
 	receiving, by a computing device, a message identifying a telephone call that terminates at the computing device based on a destination number (i.e., a data fulfillment platform 30 receiving a data message 28, assembled by a switch 26, having a data address that identifies and terminates at the data fulfillment platform 30, as shown in figure 1, para. [0044], [0046], [0058] and [0070]); 
determining, by the computing device, based on the message, caller identification information comprising at least a calling device number (i.e., the data message typically includes an identification information for an originating telephone communication device 24; para. [0044] and the data fulfillment platform 30 identifies the directory number assigned to the device 24; para. [0048] and [0056]-[0057] and [0070]); 
determining an item identifier (ID) associated with the telephone call (i.e., the data message also includes a multi-function code (para. [0044]) comprising a product code as defined in para. [0041]; wherein the data fulfillment platform 30 identifies the product code (item identifier (ID)) pare. [0048], [0058]);  
(i.e., a home buyer asks for details or request a fax, with provided digit identifier code number on a listing sign and the information is prepared in an automated email response for delivery; para. [0080], [0335] and [0344]); 
sending, to the calling device number, the information about the item (i.e., a features of capturing of information, such as a delivery of information, and sending back, from the platform 30 to device 24 via an email address, push message, etc.; para. [0051], [0053], [0079]-[0081], [0087], [0335] and [0344]).
It should be noted that Rosenhaft failed to clearly teach features of accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; determining, based on the data structure and the item ID, the contact device telephone number; and sending, to a contact device, a message that includes the calling device number and item information that identifies the item. However, Friesenhahn et al. (Friesenhahn) teaches a computing device, such as the computing device performed as a data storage for storing multiple tables, such as tables shown in figures 2-4 for querying and/or searching using index as search key (para. [0020]-[0022], [0032]; [0037],...). Friesenhahn further teaches, as shown in figures 2-4, the feature of performing fast queries or accesses across data using search fields, such as “item ID” and “List ID” to locate items and corresponding contact number, such as “Contact and Part”. Friesenhahn further teaches the feature of determining, based on the data structure and the item ID, as returning the results of “contact Name, phone, etc.”(para. [0036] and [0040]-[0042]. 
Kokenos et al. (“Kokenos”) teaches a system and a method of allowing a user to view and purchase merchandises over via a TV and/or a cable box, such as television 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of the features of accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; determining, based on the data structure and the item ID, the contact device telephone number; and sending, to a contact device, a message that includes the calling device number and item information that identifies the item, as taught by Friesenhahn and Kokenos, into view of Rosenhaft in order to establish a conversation channel based on the determined contact device telephone number between the viewer/caller and computing device to talk about the interest item.
Regarding claim 2, Rosehaft further teaches the switch 26 to look up or determine a data address of the data fulfillment platform 30, to route and terminate the call based on the retrieved directory number assigned to the data fulfillment platform 30 (para. [0044], [0062]-[0063], [0056]-[0057]).

	Regarding claim 4, Rosehaft further teaches the feature of the data fulfillment platform 30 to process the multi-function code service request by selecting the item record that corresponds to the item ID, i.e., type of data associated with or indexed by a displayed advertising code from the client databases 32, 40 and/or fulfill database 60, para. [0053], [0059] and [0070].
	Regarding claim 5, Rosehaft further teaches the limitations of the claim in the real estate example in para. [0344].
	Regarding claim 8, Rosenhaft teaches a computing device, comprising: 
a memory; and  
20a processor device coupled to the memory configured to:5
receive a message identifying a telephone call that terminates at the computing device based on a destination number (i.e., a data fulfillment platform 30 receiving a data message 28, assembled by a switch 26, having a data address that identifies and terminates at the data fulfillment platform 30, as shown in figure 1, para. [0044], [0046], [0058] and [0070]); 
(i.e., the data message typically includes an identification information for an originating telephone communication device 24; para. [0044] and the data fulfillment platform 30 identifies the directory number assigned to the device 24; para. [0048] and [0056]-[0057] and [0070]); 
determine an item identifier (ID) associated with the telephone call (i.e., the data message also includes a multi-function code (para. [0044]) comprising a product code as defined in para. [0041]; wherein the data fulfillment platform 30 identifies the product code (item identifier (ID)) pare. [0048], [0058]);  
10access information about an item that corresponds to the item ID (i.e., a home buyer asks for details or request a fax, with provided digit identifier code number on a listing sign and the information is prepared in an automated email response for delivery; para. [0080], [0335] and [0344]); 
send, to the calling device number, the information about the item (i.e., a features of capturing of information, such as a delivery of information, and sending back, from the platform 30 to device 24 via an email address, push message, etc.; para. [0051], [0053], [0079]-[0081], [0087], [0335] and [0344]).
 	It should be noted that Rosenhaft failed to clearly teach features of accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; determining, based on the data structure and the item ID, the contact device telephone number; and sending, to a contact device, a message that includes the calling device number and item information that identifies the item. However, Friesenhahn et al. (Friesenhahn) teaches a computing device, such as the computing device performed as a data storage for storing multiple tables, such as tables shown in figures 2-4 for querying and/or searching using index as search key (para. [0020]-[0022], [0032]; [0037],...). Friesenhahn further teaches, as shown in 
 	Kokenos et al. (“Kokenos”) teaches a system and a method of allowing a user to view and purchase merchandises over via a TV and/or a cable box, such as television 106 and/or device 112, as shown in figure 1 (para. [0028]). Kokenos further teaches that when, upon viewing an image of a digital camera displayed on the TV, a user 102 desires to purchase the illustrated digital camera. The device 112 may display a text box that allows the user 102 to enter a piece of information, such as a mobile phone number, etc. (para. [0033]). The device 112 may send the user’s entered identifier along with an identifier of the item  to a contact device, such as an offering service 116 (para. [0039] and [0050]). The offering service 116 may determine how to contact user 102 (para. [0040]). The offering service 116 may contact the user 102 via a phone call, message, etc. (para. [0041]) for completing the purchase transaction.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of the features of accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; determining, based on the data structure and the item ID, the contact device telephone number; and sending, to a contact device, a message that includes the calling device number and item information that identifies the item, as taught by Friesenhahn and Kokenos, into view of Rosenhaft in order to establish a conversation channel based on the determined contact device telephone number between the viewer/caller and computing device to talk about the interest item.



Regarding claim 10, Rosehaft further teaches the feature of displaying product code or item identifier on a display, such as display 20 as a prerecorded message (para. [0040]). Rosehaft further teaches the feature of manually entering the multi-function code included the product code by user in para. [0041], [0043], [0079] and [0087]. Kokenos further teaches the feature of receiving the item ID, upon the user pressed the selection of icon120 “Buy Now” or 122 “Add to Cart” in figure 2, icon 402, in figure 4 or “more information” in figure 5 as a prerecorded message displayed to the user (para. [0032], [0062] and [0063]).
	Regarding claim 11, Rosehaft further teaches the feature of the data fulfillment platform 30 to process the multi-function code service request by selecting the item record that corresponds to the item ID, i.e., type of data associated with or indexed by a displayed advertising code from the client databases 32, 40 and/or fulfill database 60, para. [0053], [0059] and [0070].
	Regarding claim 12, Rosehaft further teaches the limitations of the claim in the real estate example in para. [0344].
	Regarding claim 15, Rosenhaft teaches a computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to:
(i.e., a data fulfillment platform 30 receiving a data message 28, assembled by a switch 26, having a data address that identifies and terminates at the data fulfillment platform 30, as shown in figure 1, para. [0044], [0046], [0058] and [0070]); 
 	determine based on the message, caller identification information comprising at least a calling device number (i.e., the data message typically includes an identification information for an originating telephone communication device 24; para. [0044] and the data fulfillment platform 30 identifies the directory number assigned to the device 24; para. [0048] and [0056]-[0057] and [0070]); 
 	determine an item identifier (ID) associated with the telephone call (i.e., the data message also includes a multi-function code (para. [0044]) comprising a product code as defined in para. [0041]; wherein the data fulfillment platform 30 identifies the product code (item identifier (ID)) pare. [0048], [0058]);  
 	10access information about an item that corresponds to the item ID (i.e., a home buyer asks for details or request a fax, with provided digit identifier code number on a listing sign and the information is prepared in an automated email response for delivery; para. [0080], [0335] and [0344]); 
 	send, to the calling device number, the information about the item (i.e., a features of capturing of information, such as a delivery of information, and sending back, from the platform 30 to device 24 via an email address, push message, etc.; para. [0051], [0053], [0079]-[0081], [0087], [0335] and [0344]).
 	It should be noted that Rosenhaft failed to clearly teach features of accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; determining, based on the data structure and the item ID, the contact device telephone number; and sending, to a contact device, a message that includes the calling device number and item information that identifies the item. However, Friesenhahn et al. (Friesenhahn) teaches a computing device, such as the computing device performed as a data storage for storing multiple tables, such as tables shown in figures 2-4 for querying and/or searching using index as search key (para. [0020]-[0022], [0032]; [0037],...). Friesenhahn further teaches, as shown in figures 2-4, the feature of performing fast queries or accesses across data using search fields, such as “item ID” and “List ID” to locate items and corresponding contact number, such as “Contact and Part”. Friesenhahn further teaches the feature of determining, based on the data structure and the item ID, as returning the results of “contact Name, phone, etc.”(para. [0036] and [0040]-[0042]. 
 	Kokenos et al. (“Kokenos”) teaches a system and a method of allowing a user to view and purchase merchandises over via a TV and/or a cable box, such as television 106 and/or device 112, as shown in figure 1 (para. [0028]). Kokenos further teaches that when, upon viewing an image of a digital camera displayed on the TV, a user 102 desires to purchase the illustrated digital camera. The device 112 may display a text box that allows the user 102 to enter a piece of information, such as a mobile phone number, etc. (para. [0033]). The device 112 may send the user’s entered identifier along with an identifier of the item  to a contact device, such as an offering service 116 (para. [0039] and [0050]). The offering service 116 may determine how to contact user 102 (para. [0040]). The offering service 116 may contact the user 102 via a phone call, message, etc. (para. [0041]) for completing the purchase transaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of the features of accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; determining, based on the data structure and the item ID, the contact device telephone number; and sending, to a contact device, a message that includes the calling device number and item information that identifies the item, as taught by Friesenhahn and Kokenos, into view of Rosenhaft in order 
Regarding claim 16, Rosehaft further teaches the switch 26 to look up or determine a data address of the data fulfillment platform 30, to route and terminate the call based on the retrieved directory number assigned to the data fulfillment platform 30 (para. [0044], [0062]-[0063], [0056]-[0057]).
Regarding claim 17, Rosehaft further teaches the feature of displaying product code or item identifier on a display, such as display 20 as a prerecorded message (para. [0040]). Rosehaft further teaches the feature of manually entering the multi-function code included the product code by user in para. [0041], [0043], [0079] and [0087]. Kokenos further teaches the feature of receiving the item ID, upon the user pressed the selection of icon120 “Buy Now” or 122 “Add to Cart” in figure 2, icon 402, in figure 4 or “more information” in figure 5 as a prerecorded message displayed to the user (para. [0032], [0062] and [0063]).
	Regarding claim 18, Rosehaft further teaches the feature of the data fulfillment platform 30 to process the multi-function code service request by selecting the item record that corresponds to the item ID, i.e., type of data associated with or indexed by a displayed advertising code from the client databases 32, 40 and/or fulfill database 60, para. [0053], [0059] and [0070].
	Regarding claim 19, Rosehaft further teaches the limitations of the claim in the real estate example in para. [0344].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenhaft et al. (US 2013/0208879) in view of Kokenos et al. (US 2014/0109118) s 1 and 5 above, and further in view of Goodman et al. (us 2010/0150333).
 	Regarding claims 6, 13 and 20, Rosenhalt and Kokenos, in combination, teaches all subject matters as claimed above, except for the feature of sending the reply message to the calling device number comprises utilizing a text-to-voice translator to play the reply message to the calling device number. However, Goodman et al. (“Goodman”) teaches such well-known feature in paragraph [0049].
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of the feature of sending the reply message to the calling device number comprises utilizing a text-to-voice translator to play the reply message to the calling device number, as taught by Goodman, into view of Rosenhalt and Kokenos in order to audio reply message to the calling party.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenhaft et al. (US 2013/0208879) in view of Friesenhahn et al. (US 2008/0114733) and Kokenos et al. (US 2014/0109118) as applied to claim 1 above, and further in view of Knuth et al. (US 2020/0153960, also cited in the previous Office Action).
 	Regarding claims 7 and 14, Rosenhalt, Friesenhahn and Kokenos, in combination, teaches all subject matters as claimed above. Friesenhahn further teaches, in as shown in figures 2-3 and 4, ID items to be correlated with other contact (telephone) numbers (name value pair (NVP), para. [0037]), except for the features of accessing data that identifies a plurality of calling device numbers; and sending, to each of the plurality of calling device numbers, the message. However, Kunth et al. (“Kunth”) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of the features of accessing data that identifies a plurality of calling device numbers; and sending, to each of the plurality of calling device numbers, the message, as taught by Kunth, into view of Rosenhalt, Friesenhahn and Kokenos in order to provide advertisement of the item to more people via telecommunications services.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference (Friesenhahn et al.) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Any response to this final action should be mailed to:

		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February, 2021